    CASE 0:20-cv-01302-WMW-DTS Document 7-1 Filed 06/02/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


                                                           Court File No. ____________
Jared Goyette, on behalf of himself and
other similarly situated individuals,

             Plaintiff,

      v.

City of Minneapolis; Minneapolis Chief of
Police Medaria Arradondo, in his
individual and official capacity;
Minneapolis Police Lieutenant Robert
Kroll, in his individual and official
capacity; Minnesota Department of Public
Safety Commissioner John Harrington, in
his individual and official capacity;
Minnesota State Patrol Colonel Matthew
Langer, in his individual and official
capacity; and John Does 1-2, in their
individual and official capacities,

             Defendants.


               WORD COUNT COMPLIANCE CERTIFICATE
   __________________________________________________________________

      I certify that this brief conforms to the requirements of LR 7.1(f) for a brief

produced with a proportional font. The length of this brief is 6836 words. This brief was

prepared using Microsoft Word 2016 and the word processing program has been applied

specifically to include all text, including headings, footnotes, and quotations for word

count purposes.
    CASE 0:20-cv-01302-WMW-DTS Document 7-1 Filed 06/02/20 Page 2 of 2




Dated: June 2, 2020                /s/ Dulce J. Foster
                                   Kevin C. Riach (#0389277)
                                   Dulce J. Foster (#0285419)
                                   Pari I. McGarraugh (#0395524)
                                   Jacob P. Harris (#0399255)
                                   FREDRIKSON & BYRON, P.A.
                                   200 South Sixth Street, Suite 4000
                                   Minneapolis, MN 55402-1425
                                   Telephone: 612.492.7000
                                   kriach@fredlaw.com
                                   dfoster@fredlaw.com
                                   pmcgarraugh@fredlaw.com
                                   jharris@fredlaw.com

                                   Adam W. Hansen (#0391704)
                                   APOLLO LAW LLC
                                   333 Washington Avenue North, Suite 300
                                   Minneapolis, MN 55401
                                   Telephone: 612.927.2969
                                   adam@apollo-law.com

                                   Teresa Nelson (#269736)
                                   AMERICAN CIVIL LIBERTIES UNION
                                   OF MINNESOTA
                                   P.O. Box 14720
                                   Minneapolis, MN 55414
                                   Telephone: 651.529.1692
                                   tnelson@aclu-mn.org

                                   Attorneys for Plaintiff
